The Court
(nem. con.) instructed the jury, at the prayer of the defendant’s counsel, “ that if they believed from the evidence that the plaintiff sold to the defendant a patent right including an original invention which was known to the plaintiff to have been previously patented to another, together with his, the plaintiff’s improvement on such original invention, for which improvement only the plaintiff was entitled to a patent, and that the defendant bought such patent right ignorant of the original invention having been previously patented to another, and with a belief that he would have an exclusive right to the whole machine, and that the note in question was given as part consideration of such purchase, then it was a fraud on the defendants, and the note void in law.”
Verdict for defendant.